Citation Nr: 0006961	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of overpayment of dependency and 
indemnity compensation (DIC) in the amount of $2,386.32.




ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1997, by 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant was granted dependency and indemnity 
compensation in 1979.

2. In 1997, an income verification match (IVM) revealed that 
the appellant received unearned income in the amount of 
$686.00 starting in 1994.  

3. In July 1997, the appellant was notified that her payments 
were to be reduced as a consequence of the unreported 
income and that the change would be considered effective 
from February 1st, 1994. 

4. In August 1997, the appellant requested a waiver of the 
overpayment and submitted a VA Form 20-5655, Financial 
Status Report (FSR) which indicated that her monthly 
expenses exceeded her monthly income by approximately 
$100.00.


5. On September 10th, 1997, the appellant was notified that if 
the February 1st, 1994 effective date for the change was 
incorrect, she must submit statements from her financial 
institutions showing the correct amounts that she 
received.  There was no response to this request.

6. On September 30th, 1997, the appellant was notified that 
the overpayment was in the amount of $2,386.32.

7. In her VA Form 9, Substantive Appeal, the appellant 
indicated that she did not fully understand that interest 
income had to be reported and that recovery of the 
outstanding indebtedness would result in financial 
hardship.



CONCLUSION OF LAW

Recovery of the overpayment of pension benefits is not shown 
to be against the standard of equity and good conscience.  38 
U.S.C.A. §§ 5107(b), 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c).

"Equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would nullify the objectives for which the benefits were 
intended; unjust enrichment to the debtor; and whether 
reliance on VA benefits resulted in the debtor's 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Initially, the Board concludes that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the overpayment and thus, consideration of waiver of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).  In reaching 
this conclusion, the Board notes that there is no indication 
within the record that the appellant undertook efforts to 
intentionally deceive or otherwise misrepresent any material 
facts or that she engaged in behavior which could be 
characterized as unfair and seeking to gain thereby at the 
Government's expense.

Review of the record reveals that the appellant has been 
receiving DIC benefits since 1979.  Documentation throughout 
the record, dated from 1979 through 1997 reflects that the 
appellant has consistently been notified of the requirements 
of reporting all sources of income.  However, the Committee 
on Waivers and Compromises determined that effective from 
February 1st, 1994, she underreported her interest income.  
In September 1997, she was notified that the increase in 
interest income would be considered from February 1st, 1994 
and that if this was incorrect, she must submit statements 
from her financial institutions documenting the correct 
amounts she received.  There was no response to this request 
for additional information.  As a consequence of this 
omission in her reporting, an overpayment in the amount of 
$2,386.32 was created.  The appellant was notified of the 
overpayment in August 1997, and requested a waiver of 
recovery of the outstanding indebtedness.  

In her FSR, she indicated that her monthly expenses exceeded 
her monthly income by approximately $100.00 and that recovery 
of the outstanding indebtedness would result in financial 
hardship.  She further argued in her Substantive Appeal that 
she was unable to pay the outstanding indebtedness, that she 
never fully understood the fact that interest income was used 
to reduce her monthly DIC payments and that her meager 
savings were intended for her burial or emergency payment for 
unforeseen expenses.  

After careful consideration of the appellant's assertions and 
the circumstances surrounding the creation of the outstanding 
indebtedness, the Board concludes that entitlement to waiver 
of recovery of the overpayment is not warranted.  Although 
she has been found to be free of fraud, misrepresentation or 
bad faith, the Board further finds that she is at fault in 
the creation of the debt.  She has been in receipt of DIC 
benefits for many years and has had regular contact with VA 
regarding various aspects of this compensation program.  The 
record documents that she has been notified on numerous 
occasions that she is required to report any and all changes 
in her financial status and that she must disclose all income 
received.  Her assertions regarding ignorance of these 
requirements are not persuasive when viewed in light of the 
duration of her experience with the DIC program starting in 
1979.  Furthermore, her allegations regarding financial 
hardship and an inability to repay the overpayment are also 
unpersuasive in light of her report in August 1997, of liquid 
assets in the amount of $6,000.00.  Although she has 
contended that her reported savings are for her burial 
expenses or other unforeseen expenses, these future debts are 
speculative in nature and not deemed to be such to support a 
finding of financial hardship in light of the substantial 
amount of funds available as noted above.

The Board has carefully considered all elements of the 
doctrine of equity and good conscience; however, the facts as 
presented within the record fail to establish any basis for 
waiver of recovery of the outstanding indebtedness.  Viewed 
in the light most favorable to the appellant, the Board finds 
no provision within the applicable law and regulations to 
relieve the appellant of her obligation to repay this debt.  
Accordingly, entitlement to waiver of recovery of the debt is 
not warranted.


ORDER

Waiver of overpayment of dependency and indemnity 
compensation in the amount of $2,386.32 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

